UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2371


KAREN HARRIS,

                Plaintiff - Appellant,

          v.

CHANGE, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    John Preston Bailey,
Chief District Judge. (5:12-cv-00118-JPB-JES)


Submitted:   January 23, 2014             Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Karen Harris, Appellant Pro Se.     Thomas E. Buck, Bruce M.
Clarke, Jr., BAILEY & WYANT, PLLC, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Karen     Harris   appeals       the   district   court’s    orders

granting summary judgment in favor of Defendant, Change, Inc.,

in her employment discrimination action and denying her motion

to alter or amend that judgment.             See Fed. R. Civ. P. 59(e).       We

have     reviewed   the   record       and    find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Harris v. Change, Inc., No. 5:12-cv-00118-JPB-JES (Oct.

9, 2013 & Nov. 4, 2013).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court   and    argument    would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                        2